UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1502


LATARCIA ANN WILKINS,

                Plaintiff - Appellant,

          v.

DAVID-PAIGE MANAGEMENT SYSTEMS, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00184-LMB-TCB)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latarcia Ann Wilkins, Appellant Pro Se.     Kenneth David Bynum,
BYNUM & JENKINS, PLLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Latarcia    Ann   Wilkins    appeals      the   district     court’s    order

dismissing her employment discrimination complaint as untimely

filed.   We     have   reviewed   the       record   and   find   no    reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.        Wilkins v. David-Paige Mgmt. Sys., LLC, No.

1:15-cv-00184-LMB-TCB (E.D. Va. Apr. 29, 2015).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before   this      court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2